Plaintiff in error, Dan Scaggs, was convicted of rape and his punishment fixed at imprisonment in the penitentiary for the term of 15 years. From the judgment rendered on the verdict he appealed by filing in this court on November 20, 1919, a petition in error with transcript of the record attached.
A motion to dismiss the appeal was this day filed on his behalf by his father, at his request. It appears from the record that he is a minor, and that following the judgment he was committed to the penitentiary pending the determination of his appeal. The motion to dismiss the appeal is sustained and the appeal herein is dismissed.